UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7666



JOHN JACOB YORKEY,

                Plaintiff - Appellant,

          v.


WARDEN MICHAEL PETTIFORD, FCI Bennettsville; ASSISTANT WARDEN
A. MANSUKHANI, FCI Bennettsville; MD L BERROUS, FCI
Bennettsville; WARDEN FCI MARIANNA; DR J BERROUS, FCI
Bennettsville,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:07-cv-01037-HMH)


Submitted:   March 25, 2008                 Decided:   March 31, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Jacob Yorkey, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Jacob Yorkey appeals the district court’s order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).   The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate

judge recommended that relief be denied and advised Yorkey that

failure to file specific timely objections to this recommendation

could waive appellate review of a district court order based upon

the recommendation.   Despite this warning, Yorkey failed to file

specific objections to the magistrate judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.    Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).   Yorkey has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED


                               - 2 -